DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
This Office Action is responsive to the amendment filed on 11 January 2022. As directed by the amendment: Claims 32, 47, 48, and 50 have been amended, Claims 1-31, 38-43, 49 and 51 have been cancelled, and no claims have been added.  Thus, Claims 32-37, 44-48 and 50 are presently pending in this application.

Claim Interpretation
Claims 48 and 50 recite that the steps are performed “without measuring a temperature of the lumen/airway wall”. The Examiner is interpreting this limitation as meaning that the energy application is performed, and feedback is provided, based on impedance measurement values, not directly measured temperature values. 
Claims 32 and 48 have been amended to recite “wherein an amount of energy applied by the energy delivery apparatus is based on one of a plurality of different set impedance values correlated to a measured impedance value”. The broadest reasonable interpretation of this limitation would include a previously measured impedance value, including measured impedance values from research and/or other patients, or previous time periods, and not necessarily with the device/method itself. Therefore, the Examiner is interpreting this limitation as any measured impedance value from any point of time. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 50 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 50, the claim has been amended to recite “wherein an amount of radiofrequency energy applied by the energy delivery apparatus is based on one of a plurality of different set impedance values determined at least in part from a pre-treatment energy pulse delivered to the airway wall”. However, this limitation is unclear as to how the amount of energy could be determined/applied without actively measuring impedance, or whether the impedance values are set by the system ONLY based on the expansion level of the expandable member (i.e. without actively measuring impedance), since it is unclear how the pre-treatment energy pulse correlates to the set impedance values. Thus, the method as claimed is incomplete for omitting essential steps (either measuring impedance, or how the impedance values are “set” based on the pre-treatment energy pulse), such omission amounting to a gap between the steps.  See MPEP § 2172.01.  Therefore, this limitation is indefinite. For purposes of examination, the Examiner is interpreting Claim 50 to include a step of actively measuring impedance values. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 32-35, 44, and 47 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Danek et al. (US Publication No. 2006/0247746, previously cited) in view of Budd et al. (US Patent No. 6,640,119, previously cited), further in view of Pearson (US Publication No. 2003/0130711, previously cited).
Regarding Claims 32, 33, 44, and 47, Danek et al. discloses a method for treating a lumen wall of an airway in a lung (Abstract, Paragraph 0020, 0043), the method comprising: applying energy, via an energy deliver apparatus including an expandable member (44, Fig. 2, with legs 36, Fig. 3, Paragraph 0023, 0021, 0027) movable between a collapsed configuration and an expanded configuration (expansion and contraction of basket 44, Paragraph 0023, 0021, 0027), wherein a plurality of energy delivery elements (46, Fig. 3, Paragraph 0024-0025) are disposed on the expandable member, to the lumen wall to cause the lumen wall to reach a temperature from 50 0C to 80 0C (Paragraph 0029, 0044) for 20 seconds or less (Paragraph 0029, 0044), wherein an amount of the energy applied by the energy delivery apparatus is based on one of a plurality of different set impedance values (Paragraph 0011-0013, 0034, 0036, 0043, Claims 26, 43), including applying the energy until at least one of the plurality of different set impedance values is reached (Paragraph 0011-0013, 0034, 0036, 0043, Claims 26, 43). 
Danek et al. does not specifically disclose wherein each of the different set of impedance values corresponds to a different expansion level of the expandable member, wherein the different set impedance values increase as the expansion level of the expandable member increases.  Budd et al. teaches a method of providing treatment to tissue (Col. 3, Lines 30-35, Col. 4, Lines 33-50) based on impedance values using an expandable member (88, 80, Fig. 4, 96, 121, Fig. 3, Col. 5, Lines 4-14, Col. 6, Lines 25-60) wherein each of the    different set impedance values corresponds to a distance between the first treatment site and the second treatment site (Col. 6, Lines 25-50, 63- Col. 7. Line 33), and determining the distance between the first treatment site and the second treatment site based on an expansion level of the expandable member (see flowcharts of Fig. 9. 10, 15, Col. 6, Line 63-Col. 7, Line 33, Col. 11, Line 50 – Col. 12, Line 35, Lines 58-65), wherein each of the different set impedance values corresponds to a different expansion level of the expandable member (see flowcharts of Fig. 9, 10, 15, Col. 6, Line 63-Col. 7, Line 33, Col. 11, Line 50 – Col. 12, Line 35, Lines 58-65), wherein the different set impedance values increase as the expansion level of the expandable member increases (see flowcharts of Fig. 9, 10, 15, Col. 6, Line 63-Col. 7, Line 33, Col. 11, Line 50 – Col. 12, Line 35, Lines 58-65). It would have been obvious to one having ordinary skill in the art at the time of the invention to configure the treatment method disclosed by Danek et al. to have each of the different set of impedance values correspond to a different expansion level of the expandable member, and further wherein the different set impedance values increase as the expansion level of the expandable member increases, as taught by Budd et al. in order to more accurately and specifically provide treatment to the tissue by determining tissue characteristics such as tissue location, depth, and type, in order to minimize collateral tissue damage, since impedance values are shown to correlate with expansion level and electrode distance, as also taught by Budd et al. (Col. 1, Lines 28-44, Col. 2, Lines 1-37). 
However, neither Danek et al. nor Budd et al. specifically disclose wherein an amount of the energy applied by the energy delivery apparatus is based on one of plurality of different set impedance values of the expandable member correlated to a measured impedance value. Pearson et al. teaches a method of treating a lung (Paragraph 0058, Abstract); the method comprising: applying energy (Paragraph 0004, 0006), via an energy delivery apparatus (10, 12, 18, Fig. 2, 3A-B) including an expandable member (18, 22, Figs. 2, 3A-B, Paragraph 0072, 0076-0079) movable between a collapsed configuration and an expanded configuration; wherein a plurality of energy delivery elements (18, Figs. 2, 3A-B) are disposed on the expandable member; wherein an amount of the energy applied by the energy delivery apparatus is based on one of a plurality of different set impedance values of the expandable member correlated to a measured impedance value (Paragraph 0004, 0058-0059, 0072, 0079, 0108, 0148, 0165, 0169), depending on the configuration of the device (Paragraph 0007-0008, 0151-0152, 0156, 0161, Claim 4). It would have been obvious to one having ordinary skill in the art at the time of the invention to base the amount of energy applied by the energy delivery apparatus on one of plurality of different set measured impedance values of the expandable member, as taught by Pearson et al., in the method disclosed by Danek et al. and Budd et al. in combination, in order to configure the energy levels to have precise real-time feedback control based on the sensed impedance measurements, in order to avoid excess tissue damage or incomplete treatment, as also taught by Pearson et al. (Paragraph 0058, 0108, 0148, 0152).
Regarding Claim 34, Danek et al. discloses a method for treating a lumen wall of an airway in a lung (Abstract, Paragraph 0020, 0043), the method comprising applying energy to an airway wall in the lung (Abstract, Paragraph 0020, 0043) to reduce a resistance of the airway to airflow (Paragraph 0002, 0005, 0027, 0043). 
Regarding Claim 35, Danek et al. discloses the method further wherein applying the energy damages smooth muscle tissue in the lung (Paragraph 0043, 0005).  
Claims 36 and 37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Danek et al., in view of Budd et al., further in view of Pearson et al., further in view of Danek et al. ‘494 (US Publication No. 2004/0031494, previously cited). 
Regarding Claims 36 and 37, Danek et al. discloses the method further wherein applying the energy damages smooth muscle tissue in the lung (Paragraph 0043, 0005), which likely would also damage nearby nerve tissue and epithelial tissue, but Danek et al., Budd et al., and Pearson et al. in combination do not specifically disclose that the applied energy damages nerve tissue and epithelial tissue. However, Danek et al. ‘494 teaches a method of treating a lung by the application of energy to a lumen of the lung (Abstract), wherein applying the energy damages nerve tissue and epithelial tissue in the lung (Paragraph 0053, 0059, 0077, 0045).  It would have been obvious to one having ordinary skill in the art at the time of the invention to also configure the application of energy to damage nerve tissue and epithelial tissue in the lung, as taught by Danek et al. ‘494, in the method disclosed by Danek et al., Budd et al. and Pearson et al. in combination, in order to reduce the ability of the lung tissue to contract to reduce the resistance of an airway, as also taught by Danek et al. ‘494 (Paragraph 0038,0040, 0041, 0043, Abstract)
Claims 48 and 50 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Danek et al. in view of Budd et al., further in view of Pearson et al., further in view of He et al. (US Patent No. 6,423,057, previously cited).
Regarding Claim 48, Danek et al. discloses a method for treating a lumen wall of an airway in a lung (Abstract, Paragraph 0020, 0043), the method comprising: based on an impedance value (Paragraph 0011-0013, 0034, 0036, 0043, Claims 26, 43), applying energy, via an energy deliver apparatus including an expandable member (44, Fig. 2, with legs 36, Fig. 3, Paragraph 0023, 0021, 0027) movable between a collapsed configuration and an expanded configuration (expansion and contraction of basket 44, Paragraph 0023, 0021, 0027), wherein a plurality of energy delivery elements (46, Fig. 3, Paragraph 0024-0025) are disposed on the expandable member, to an airway wall in the lung (Abstract, Paragraph 0020, 0043) to reduce a resistance of an airway defined by the airway wall to airflow (Paragraph 0002, 0005, 0027, 0043), wherein an amount of the energy applied by the energy delivery apparatus is based on one of a plurality of different set impedance values (Paragraph 0011-0013, 0034, 0036, 0043, Claims 26, 43), further including controlling the applied energy based on a measured impedance of the airway wall (Paragraph 0011-0013, 0034, 0036, 0043, Claims 26, 43).  Danek et al. does not specifically disclose wherein each of the different set of impedance values corresponds to a different expansion level of the expandable member.  Budd et al. teaches a method of providing treatment to tissue (Col. 3, Lines 30-35, Col. 4, Lines 33-50) based on impedance values using an expandable member (88, 80, Fig. 4, 96, 121, Fig. 3, Col. 5, Lines 4-14, Col. 6, Lines 25-60) wherein each of the    different set impedance values corresponds to a distance between the first treatment site and the second treatment site (Col. 6, Lines 25-50, 63- Col. 7. Line 33), and determining the distance between the first treatment site and the second treatment site based on an expansion level of the expandable member (see flowcharts of Fig. 9. 10, 15, Col. 6, Line 63-Col. 7, Line 33, Col. 11, Line 50 – Col. 12, Line 35, Lines 58-65), wherein each of the different set impedance values corresponds to a different expansion level of the expandable member (see flowcharts of Fig. 9, 10, 15, Col. 6, Line 63-Col. 7, Line 33, Col. 11, Line 50 – Col. 12, Line 35, Lines 58-65), wherein the different set impedance values increase as the expansion level of the expandable member increases (see flowcharts of Fig. 9, 10, 15, Col. 6, Line 63-Col. 7, Line 33, Col. 11, Line 50 – Col. 12, Line 35, Lines 58-65). It would have been obvious to one having ordinary skill in the art at the time of the invention to configure the treatment method disclosed by Danek et al. to have each of the different set of impedance values correspond to a different expansion level of the expandable member, as taught by Budd et al. in order to more accurately and specifically provide treatment to the tissue by determining tissue characteristics such as tissue location, depth, and type, in order to minimize collateral tissue damage, as also taught by Budd et al. (Col. 1, Lines 28-44, Col. 2, Lines 1-37).
However, neither Danek et al. nor Budd et al. specifically disclose wherein an amount of the energy applied by the energy delivery apparatus is based on one of plurality of different set impedance values of the expandable member correlated to a measured impedance value. Pearson et al. teaches a method of treating a lung (Paragraph 0058, Abstract); the method comprising: applying energy (Paragraph 0004, 0006), via an energy delivery apparatus (10, 12, 18, Fig. 2, 3A-B) including an expandable member (18, 22, Figs. 2, 3A-B, Paragraph 0072, 0076-0079) movable between a collapsed configuration and an expanded configuration; wherein a plurality of energy delivery elements (18, Figs. 2, 3A-B) are disposed on the expandable member; wherein an amount of the energy applied by the energy delivery apparatus is based on one of a plurality of different set impedance values of the expandable member correlated to a measured impedance value (Paragraph 0004, 0058-0059, 0072, 0079, 0108, 0148, 0165, 0169), depending on the configuration of the device (Paragraph 0007-0008, 0151-0152, 0156, 0161, Claim 4). It would have been obvious to one having ordinary skill in the art at the time of the invention to base the amount of energy applied by the energy delivery apparatus on one of plurality of different set measured impedance values of the expandable member, as taught by Pearson et al., in the method disclosed by Danek et al. and Budd et al. in combination, in order to configure the energy levels to have precise real-time feedback control based on the sensed impedance measurements, in order to avoid excess tissue damage or incomplete treatment, as also taught by Pearson et al. (Paragraph 0058, 0108, 0148, 0152).
Furthermore, Danek et al. discloses that the energy is delivered based on impedance values (Paragraph 0034, 0036, 0043, Claims 26, 43), including embodiments that do not require temperature measurements for feedback (Paragraph 0034, 0036, 0043, Claims 26, 43), but does not specifically disclose that the system performs the method without measuring a temperature of the lumen wall. He et al. teaches a method for treating tissue comprising applying energy to tissue based on impedance (Abstract), wherein the system does not include a separate temperature monitor (system of Fig. 6 does not include a separate temperature monitor, Col. 7, Lines 54-67) and wherein the controller is configured to control power without any direct temperature measurements (Col. 3, Lines 20-45, Col. 2, Lines 25-60, Col. 8, Lines 10-30). Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to apply the energy to tissue with a system without any direct temperature measurements, as taught by He et al., in the method disclosed by Danek et al., Budd et al. and Pearson et al. in combination, in order to eliminate the need to measure both values such as to reduce cost or the possibility of additional failing elements, or further to provide more accurate calculated data, also taught by He et al (Abstract, Col. 3, Lines 20-25, “Impedance vs Temperature”, Fig. 4, Col. 6, Lines 40-67) in the method of treatment disclosed by Danek et al. and Budd et al. in combination.
Regarding Claim 50, Danek et al. discloses a method for treating a lumen wall of an airway in a lung (Abstract, Paragraph 0020, 0043), the method comprising simultaneously applying therapeutic radiofrequency energy (Paragraph 0029, 0027, 0031), via an energy deliver apparatus including an expandable member (44, Fig. 2, with legs 36, Fig. 3, Paragraph 0023, 0021, 0027) movable between a collapsed configuration and an expanded configuration (expansion and contraction of basket 44, Paragraph 0023, 0021, 0027), wherein a plurality of energy delivery elements (46, Fig. 3, Paragraph 0024-0025) are disposed on the expandable member, to circumferentially spaced apart treatment sites of an airway wall (44, Fig. 2, Paragraph 0023-0024), to damage tissue at each of the treatment sites (Paragraph 0031, 0031, 0023-0024), wherein an amount of the radiofrequency energy applied by the energy delivery apparatus is based on one of a plurality of different set impedance values (Paragraph 0011-0013, 0034, 0036, 0043, Claims 26, 43),  further including controlling the applied energy based on a measured impedance of the airway wall (Paragraph 0011-0013, 0034, 0036, 0043, Claims 26, 43). 
Furthermore, Danek et al. discloses determining at least one initial impedance value and determining a plurality of different set impedance values (Paragraph 0011-0013, 0034, 0036, 0043, Claims 26, 43) and delivering pulses to an airway wall (44, Fig. 2, Paragraph 0020, 0023-0024, 0043), but does not specifically disclose wherein each of the different set of impedance values is determined at least in part from a pre-treatment energy pulse delivered to the wall, and further corresponds to a different expansion level of the expandable member.  Budd et al. teaches a method of providing treatment to tissue (Col. 3, Lines 30-35, Col. 4, Lines 33-50) based on impedance values using an expandable member (88, 80, Fig. 4, 96, 121, Fig. 3, Col. 5, Lines 4-14, Col. 6, Lines 25-60), including wherein each of the different set of impedance values is determined at least in part from a pre-treatment energy pulse delivered to the lumen wall (step 15, Fig. 15, step 102, Fig. 9, Col. 6, Line 63-Col. 7, Line 33, Col.11, Line 50-Col. 12, Line 35, Lines 58-65), by determining at least one initial impedance value using the pre-treatment energy pulse (see flowcharts of Fig. 9, 10, 15, Col. 6, Line 63-Col. 7, Line 33, Col. 11, Line 50 — Col. 12, Line 35, Lines 58-65), wherein each of the    different set impedance values corresponds to a distance between the first treatment site and the second treatment site (Col. 6, Lines 25-50, 63- Col. 7. Line 33), and determining the distance between the first treatment site and the second treatment site based on an expansion level of the expandable member (see flowcharts of Fig. 9. 10, 15, Col. 6, Line 63-Col. 7, Line 33, Col. 11, Line 50 – Col. 12, Line 35, Lines 58-65), wherein each of the different set impedance values corresponds to a different expansion level of the expandable member (see flowcharts of Fig. 9, 10, 15, Col. 6, Line 63-Col. 7, Line 33, Col. 11, Line 50 – Col. 12, Line 35, Lines 58-65), wherein the different set impedance values increase as the expansion level of the expandable member increases (see flowcharts of Fig. 9, 10, 15, Col. 6, Line 63-Col. 7, Line 33, Col. 11, Line 50 – Col. 12, Line 35, Lines 58-65). It would have been obvious to one having ordinary skill in the art at the time of the invention to configure the treatment method disclosed by Danek et al. to have each of the different set of impedance values be determined at least in part from a pre-treatment energy pulse delivered to the wall and further to correspond to a different expansion level of the expandable member, as taught by Budd et al., in order to more accurately and specifically provide treatment to the tissue by determining tissue characteristics such as tissue location, depth, and type, in order to minimize collateral tissue damage based on initial values, as also taught by Budd et al. (Col. 1, Lines 28-44, Col. 2, Lines 1-37).
Furthermore, as explained in the 35 USC 112(b)/second paragraph rejections above, it is unclear as to whether the claimed method requires an impedance measurement step, such that wherein an amount of the radiofrequency (RF) energy applied by the energy delivery apparatus is based on one of plurality of different set (measured) impedance values of the expandable member. Although this limitation is unclear, Examiner is interpreting the claim as including an impedance measuring step for basing the applied RF energy amount after the pre-treatment pulse. However, neither Danek et al. nor Budd et al. specifically disclose wherein an amount of the RF energy applied by the energy delivery apparatus is based on one of plurality of different set measured impedance values of the expandable member. Pearson et al. teaches a method of treating a lung (Paragraph 0058, Abstract); the method comprising: applying RF energy (Paragraph 0004, 0006), via an energy delivery apparatus (10, 12, 18, Fig. 2, 3A-B) including an expandable member (18, 22, Figs. 2, 3A-B, Paragraph 0072, 0076-0079) movable between a collapsed configuration and an expanded configuration; wherein a plurality of energy delivery elements (18, Figs. 2, 3A-B) are disposed on the expandable member; wherein an amount of the RF energy applied by the energy delivery apparatus is based on one of a plurality of different set measured impedance values of the expandable member (Paragraph 0004, 0058-0059, 0072, 0079, 0108, 0148, 0165, 0169). It would have been obvious to one having ordinary skill in the art at the time of the invention to base the amount of energy applied by the energy delivery apparatus on one of plurality of different set measured impedance values of the expandable member, as taught by Pearson et al., in the method disclosed by Danek et al. and Budd et al., in combination in order to configure the RF energy levels to have precise real-time feedback control based on the sensed impedance measurements, in order to avoid excess tissue damage or incomplete treatment, as also taught by Pearson et al. (Paragraph 0058, 0108, 0148).
Furthermore, Danek et al. discloses that the energy is delivered based on impedance values (Paragraph 0034, 0036, 0043, Claims 26, 43), including embodiments that do not require temperature measurements for feedback (Paragraph 0034, 0036, 0043, Claims 26, 43), but does not specifically disclose that the system performs the method without measuring a temperature of the lumen wall. He et al. teaches a method for treating tissue comprising applying energy to tissue based on impedance (Abstract), wherein the system does not include a separate temperature monitor (system of Fig. 6 does not include a separate temperature monitor, Col. 7, Lines 54-67) and wherein the controller is configured to control power without any direct temperature measurements (Col. 3, Lines 20-45, Col. 2, Lines 25-60, Col. 8, Lines 10-30). Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to apply the energy to tissue with a system without any direct temperature measurements, as taught by He et al., in the method disclosed by Danek et al., Budd et al. and Pearson et al. in combination, in order to eliminate the need to measure both values such as to reduce cost or the possibility of additional failing elements, or further to provide more accurate calculated data, also taught by He et al (Abstract, Col. 3, Lines 20-25, “Impedance vs Temperature”, Fig. 4, Col. 6, Lines 40-67) in the method of treatment disclosed by Danek et al. and Budd et al. in combination.

Allowable Subject Matter
Claims 45 and 46 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. It is noted that the claims have been interpreted as described in the Claim Interpretation section above. 

Response to Arguments
The Applicant's arguments filed in the Response filed 11 January 2022 have been fully considered by the Examiner. 
The previous 35 USC 112(b)/pre-AIA  second paragraph rejections of Claims 32-37, 44-48, and 50 as made in the previous Non-Final Rejection Office Action mailed 29 October 2021 have been withdrawn due to the Applicant’s amendments to Claims 32, 47, 48, and 50. However, a new 35 USC 112(b)/pre-AIA  second paragraph rejection of Claim 50 has been made above, necessitated by the Applicant’s amendments. 
The Applicant has amended Claims 32 and 48 to include additional limitations, particularly wherein “an amount of energy applied by the energy delivery apparatus is based on one of a plurality of different set impedance values correlated to a measured impedance value”. The Applicant specifically argues (Pages 7-8 of Response) that none of the previously cited Danek et al., He et al., Budd et al., Danek et al. ‘494, nor Pearson et al. teaches these newly added limitations to Claims 32 and 48. However, these arguments are not persuasive. 
It is noted by the Examiner (as described above) that the broadest reasonable interpretation of the limitation “correlated to a measured impedance value” would include a previously measured impedance value, including measured impedance values from research and/or other patients, or previous time periods, and not necessarily with the device/method itself. Therefore, the Examiner is interpreting this limitation as any measured impedance value from any time, method, or device, and therefore is not a distinct step. It is recommended by the Examiner that measuring the impedance value and the correlation/calculation steps be actively included as distinct steps in the claimed method in order to differentiate the claims from the prior art.  Furthermore, as described above, the Examiner maintains that Pearson et al. teaches these newly added limitations to Claims 32 and 48. The Examiner agrees that neither Danek et al. nor Budd et al. specifically disclose wherein an amount of the energy applied by the energy delivery apparatus is based on one of plurality of different set impedance values of the expandable member correlated to a measured impedance value. However, the previously cited Pearson et al. teaches this limitation. Pearson et al. teaches a method of treating a lung (Paragraph 0058, Abstract); the method comprising: applying energy (Paragraph 0004, 0006), via an energy delivery apparatus (10, 12, 18, Fig. 2, 3A-B) including an expandable member (18, 22, Figs. 2, 3A-B, Paragraph 0072, 0076-0079) movable between a collapsed configuration and an expanded configuration; wherein a plurality of energy delivery elements (18, Figs. 2, 3A-B) are disposed on the expandable member; wherein an amount of the energy applied by the energy delivery apparatus is based on one of a plurality of different set impedance values of the expandable member correlated to a measured impedance value (Paragraph 0004, 0058-0059, 0072, 0079, 0108, 0148, 0165, 0169), depending on the configuration of the device (Paragraph 0007-0008, 0151-0152, 0156, 0161, Claim 4). Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to base the amount of energy applied by the energy delivery apparatus on one of plurality of different set measured impedance values of the expandable member, as taught by Pearson et al., in the method disclosed by Danek et al. and Budd et al. in combination, in order to configure the energy levels to have precise real-time feedback control based on the sensed impedance measurements, in order to avoid excess tissue damage or incomplete treatment, as also taught by Pearson et al. (Paragraph 0058, 0108, 0148, 0152). Therefore, Claims 32 and 48 remain rejected as described in detail above. 
Furthermore, the Applicant has amended Claim 50 to include additional limitations, particularly wherein “an amount of radiofrequency energy applied by the energy delivery apparatus is based on one of a plurality of different set impedance values determined at least in part from a pre-treatment energy pulse delivered to the airway wall”. The Applicant specifically argues (Page 8 of Response) that none of the previously cited Danek et al., He et al., Budd et al., Danek et al. ‘494, nor Pearson et al. teaches these newly added limitations to Claim 50. However, these arguments are not persuasive
As explained in the 35 USC 112(b)/second paragraph rejections above, Claim 50 as amended is indefinite. It is unclear as to whether the claimed method requires an impedance measurement step, such that wherein an amount of the energy applied by the energy delivery apparatus is based on one of plurality of different set (measured) impedance values of the expandable member. Although this limitation is unclear, Examiner is interpreting the claim as including an impedance measuring step for basing the applied energy amount. Furthermore, the previously cited Budd et al. reference teaches this newly added limitation. Danek et al. does disclose determining at least one initial impedance value and determining a plurality of different set impedance values (Paragraph 0011-0013, 0034, 0036, 0043, Claims 26, 43) and delivering pulses to an airway wall (44, Fig. 2, Paragraph 0020, 0023-0024, 0043), but Danek et al. does not specifically disclose wherein each of the different set of impedance values is determined at least in part from a pre-treatment energy pulse delivered to the wall, and further corresponds to a different expansion level of the expandable member.  However, Budd et al. teaches a method of providing treatment to tissue (Col. 3, Lines 30-35, Col. 4, Lines 33-50) based on impedance values using an expandable member (88, 80, Fig. 4, 96, 121, Fig. 3, Col. 5, Lines 4-14, Col. 6, Lines 25-60), including wherein each of the different set of impedance values is determined at least in part from a pre-treatment energy pulse delivered to the lumen wall (step 15, Fig. 15, step 102, Fig. 9, Col. 6, Line 63-Col. 7, Line 33, Col.11, Line 50-Col. 12, Line 35, Lines 58-65), by determining at least one initial impedance value using the pre-treatment energy pulse (see flowcharts of Fig. 9, 10, 15, Col. 6, Line 63-Col. 7, Line 33, Col. 11, Line 50 — Col. 12, Line 35, Lines 58-65), wherein each of the    different set impedance values corresponds to a distance between the first treatment site and the second treatment site (Col. 6, Lines 25-50, 63- Col. 7. Line 33), and determining the distance between the first treatment site and the second treatment site based on an expansion level of the expandable member (see flowcharts of Fig. 9. 10, 15, Col. 6, Line 63-Col. 7, Line 33, Col. 11, Line 50 – Col. 12, Line 35, Lines 58-65), wherein each of the different set impedance values corresponds to a different expansion level of the expandable member (see flowcharts of Fig. 9, 10, 15, Col. 6, Line 63-Col. 7, Line 33, Col. 11, Line 50 – Col. 12, Line 35, Lines 58-65), wherein the different set impedance values increase as the expansion level of the expandable member increases (see flowcharts of Fig. 9, 10, 15, Col. 6, Line 63-Col. 7, Line 33, Col. 11, Line 50 – Col. 12, Line 35, Lines 58-65). It would have been obvious to one having ordinary skill in the art at the time of the invention to configure the treatment method disclosed by Danek et al. to have each of the different set of impedance values be determined at least in part from a pre-treatment energy pulse delivered to the wall and further to correspond to a different expansion level of the expandable member, as taught by Budd et al., in order to more accurately and specifically provide treatment to the tissue by determining tissue characteristics such as tissue location, depth, and type, in order to minimize collateral tissue damage based on initial values, as also taught by Budd et al. (Col. 1, Lines 28-44, Col. 2, Lines 1-37). Therefore, Claim 50 remains rejected as described in detail above.
No additional arguments were presented with respect to the previous 35 USC 103(a) rejections of dependent Claims 33-37 and 44-47.  Therefore, Claims 32-37, 44, 47-48, and 50 remain rejected as described in detail above. 
Claims 45 and 46 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. It is noted that the claims have been interpreted as described in the Claim Interpretation section above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA M BAYS whose telephone number is (571)270-7852. The examiner can normally be reached 9:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.B./Examiner, Art Unit 3792                                                                                                                                                                                                        
/MICHAEL W KAHELIN/Primary Examiner, Art Unit 3792